NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued October 2, 2019
                                Decided October 16, 2019

                                          Before

                         WILLIAM J. BAUER, Circuit Judge

                         KENNETH F. RIPPLE, Circuit Judge

                         DAVID F. HAMILTON, Circuit Judge


Nos. 18-2460 & 18-2461

UNITED STATES OF AMERICA,                          Appeals from the United States District
     Plaintiff-Appellee,                           Court for the Eastern District of Wisconsin.

       v.                                          Nos. 2:13-CR-215-JPS-6, 2:16-CR-87-JPS-1

EDGARDO RIVERA-QUILES,                             J. P. Stadtmueller,
    Defendant-Appellant.                           Judge.

                                        ORDER

        Edgardo Rivera-Quiles pleaded guilty in two different cases to conspiracy to
distribute controlled substances. Before his sentencing hearing, the district court
circulated a list of proposed conditions of supervision. At the hearing, the district court
pronounced his sentence and incorporated those conditions by reference. On appeal,
Rivera-Quiles initially argued that the district court procedurally erred by incorporating
the circulated list of conditions without adding it to the record. After his opening brief,
however, the district court supplemented the record with that list, curing any
procedural defect. These appeals are therefore moot. We decline the defendant’s
invitation to issue an advisory order to clarify the proper procedure for incorporating
conditions.
                                                                              DISMISSED